IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Joalvin Cruz,                              :
                         Appellant         :
                                           :
                   v.                      :
                                           :
John Wetzel, Michael Bell, Dorina          :
Varner, Ken Moore, Laurel Harry,           :
Mr. Washington, Mr. Pierce,                :
Tonya Heist, Wendy Unknown,                :
Cynthia Link, Brian Workman,               :
Christopher McGurty, Wendy                 :
Shaylor, Matthew Dusel,                    :      No. 388 C.D. 2019
Lisa Durand                                :      Submitted: June 28, 2019


BEFORE:     HONORABLE ROBERT SIMPSON, Judge
            HONORABLE ANNE E. COVEY, Judge
            HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                FILED: August 8, 2019

            Joalvin Cruz (Cruz) appeals pro se from the Cumberland County
Common Pleas Court’s (trial court) November 19, 2018 order denying his Motion for
Final Judgment in the Matter (Motion). Essentially, Cruz presents one issue for this
Court’s review: whether his Motion was properly denied. After review, we quash the
appeal.
            On September 7, 2017, Cruz filed a Complaint against Department of
Corrections (Department) Secretary John Wetzel, Department Grievance Officer
Michael Bell, Department Chief Grievance Officer Dorina Varner, Department
Assistant Chief Grievance Officer Ken Moore, State Correctional Institution (SCI)-
Camp Hill Superintendent Laurel Harry, SCI-Camp Hill Retired Property Room
Officer Washington, SCI-Camp Hill Retired Property Room Sergeant Pierce, SCI-
Camp Hill Grievance Coordinator Tonya Heist, SCI-Camp Hill Grievance
Coordinator Wendy Unknown, SCI-Graterford Superintendent Cynthia Link, SCI-
Graterford Property Officer Brian Workman, SCI-Graterford Property Sergeant
Christopher McGurty, SCI-Graterford Grievance Coordinator Wendy Shaylor, SCI-
Graterford Lieutenant Matthew Dusel and SCI-Graterford Assistant Superintendent
Lisa Durand (collectively, DOC/Defendants) in the trial court. Cruz served the
Complaint on DOC1 and, on or about October 17, 2017, Cruz served DOC with
Interrogatories. On November 2, 2017, DOC filed a timely Answer to the Complaint
with New Matter. On November 13, 2017, DOC filed timely responses to Cruz’
Interrogatories.
             On December 21, 2017, based on DOC’s answers to Cruz’
Interrogatories, Cruz filed an Amended Complaint, wherein the caption was amended
to include the names of specific individuals previously identified only by job title in
the Complaint. In February 2018, Cruz served DOC with a Motion for Judgment on
the Pleadings.2 On February 22, 2018, DOC filed Preliminary Objections to Cruz’
Motion for Judgment on the Pleadings. On April 11, 2018, the trial court held oral
argument on the Motion for Judgment on the Pleadings and on June 25, 2018, the
trial court overruled DOC’s Preliminary Objections.3
             On November 1, 2018, Cruz filed his Motion, which DOC opposed. On
November 19, 2018, the trial court denied the Motion. Cruz filed a Notice of Appeal
to the Pennsylvania Superior Court on December 10, 2018. Pursuant to Pennsylvania
Rule of Appellate Procedure (Rule) 1925(b), on December 13, 2018, the trial court

      1
         The Complaint was served on the individual Defendants between October 2 and October
18, 2017.
       2
          Cruz’ Motion for Judgment on the Pleadings was not filed until March 27, 2018,
presumably due to lag time caused by Cruz’ prisoner status. See Trial Ct. Op. at 2.
       3
         The trial court did not rule on Cruz’ Motion for Judgment on the Pleadings.
                                             2
ordered Cruz to file a concise statement of errors complained of on appeal (Rule
1925(b) Statement) no later than 21 days after the entry of the order. On February 6,
2019, the trial court issued a Statement in Lieu of Rule 1925(a) Opinion, wherein it
stated that the matter was not yet ripe for summary judgment and Cruz “failed to file
a [Rule 1925(b) Statement]; therefore the appeal should be quashed.” Trial Ct. Op. at
2. By February 7, 2019 order, the Pennsylvania Superior Court transferred the appeal
to this Court.4
              By May 7, 2019 Order, this Court directed, inter alia:

              [I]t appearing from the trial court’s Statement in Lieu of
              [Rule] 1925(a) Opinion that [Cruz] failed to file a [Rule
              1925(b) Statement] and that [Cruz] is appealing an order
              denying a motion for final judgment, the parties are directed
              to address waiver of issues on appeal and the appealability
              of the trial court’s order in their merits briefs.

May 7, 2019 Order.


       4
              Because appellate review of a trial court ruling on summary judgment
              motions entails a question of law, our standard of review is de novo
              and our scope of review is plenary. Our Supreme Court has explained
              the standard of review employed by trial courts reviewing summary
              judgment motions as follows:
                  Summary judgment is appropriate only in those cases where the
                  record clearly demonstrates that there is no genuine issue of
                  material fact and that the moving party is entitled to judgment
                  as a matter of law. . . . The reviewing court must view the
                  record in the light most favorable to the nonmoving party,
                  resolving all doubts as to the existence of a genuine issue of
                  material fact against the moving party. When the facts are so
                  clear that reasonable minds cannot differ, a trial court may
                  properly enter summary judgment.
               Starling [v. Lake Meade Prop. Owners Ass’n, Inc.], 162 A.3d [327,]
               340 [Pa. 2017] (quoting Gilbert v. Synagro Cent[.], LLC, . . . 131
A.3d 1, 10 ([Pa.] 2015)).
Pane v. Indian Rocks Prop. Owners Ass’n, Inc. of Ledgedale, 167 A.3d 266, 270 n.2 (Pa. Cmwlth.
2017) (citations omitted).


                                                3
             In reviewing these issues, this Court must first determine whether this
matter is properly before us since we do not have jurisdiction over appeals from non-
appealable orders. If we do have jurisdiction, we will next address whether Cruz
waived his arguments by failing to file his Rule 1925(b) Statement.
             Initially,

             [u]nder Section 762(a) of the Judicial Code, 42 Pa.C.S. §
             762(a), the Commonwealth Court has jurisdiction over
             appeals from final orders of the courts of common pleas.
             Unless expressly provided for by statute or rule, no appeal
             lies from an interlocutory order to this Court.             In
             ascertaining what is a final order, this Court must look
             beyond the technical effect of the order to its practical
             ramifications. To be final and appealable, the judgment
             must end the litigation, dispose of the entire case, or have
             the practical consequence of putting the litigant out of court.

Phila. Dist. Attorney’s Office v. Williams, 207 A.3d 410, 414 (Pa. Cmwlth. 2019)
(emphasis and footnote omitted) (quoting Kramer v. Zoning Hearing Bd. of Upper
Saucon Twp., 641 A.2d 685, 686-87 (Pa. Cmwlth. 1994) (citations omitted)). “It is
well settled that the denial of a motion for summary judgment is an interlocutory
order.” Pa. Tpk. Comm’n v. Jellig, 563 A.2d 202, 204 (Pa. Cmwlth. 1989), aff’d sub
nom. Jellig v. Kiernan, 620 A.2d 481 (Pa. 1993).
             Here, Cruz filed a summary judgment motion which he entitled Motion
for Final Judgment in the Matter. In response to the Motion, DOC averred that
discovery was ongoing and there remained genuine issues of material fact. See
DOC’s Response to Cruz’ Motion at 2. The trial court denied the Motion because
“genuine issues of fact remain unsettled.” Trial Ct. Op. at 2. Clearly, the order did
not “end the litigation, dispose of the entire case, or have the practical consequence of
putting the litigant out of court.” Williams, 207 A.3d at 414. “In the case sub judice,
there was a denial of a motion for [] summary judgment; thus the appeal is from an



                                           4
interlocutory order.” Jellig, 563 A.2d at 204. Accordingly, this Court does not have
jurisdiction over Cruz’ appeal therefrom.
            For all of the above reasons, Cruz’ appeal from the trial court’s order is
quashed.



                                      ___________________________
                                      ANNE E. COVEY, Judge




                                            5
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Joalvin Cruz,                            :
                        Appellant        :
                                         :
                  v.                     :
                                         :
John Wetzel, Michael Bell, Dorina        :
Varner, Ken Moore, Laurel Harry,         :
Mr. Washington, Mr. Pierce,              :
Tonya Heist, Wendy Unknown,              :
Cynthia Link, Brian Workman,             :
Christopher McGurty, Wendy               :
Shaylor, Matthew Dusel,                  :     No. 388 C.D. 2019
Lisa Durand                              :


                                    ORDER

            AND NOW, this 8th day of August, 2019, Joalvin Cruz’ appeal from the
Cumberland County Common Pleas Court’s November 19, 2018 order is quashed.


                                    ___________________________
                                    ANNE E. COVEY, Judge